Plaintiff is the assignee of one John Hayes, the contractor to whom was awarded a contract to do certain street work in the city of Los Angeles under the Street Improvement Act of 1913 (Stats. 1913, p. 954). The action was brought to enjoin defendants from asserting any claim by the city to the ownership of certain street improvement bonds. The plaintiff here is the same person who applied to this court for a writ of mandate in the proceeding entitled Powell v. Allan et al., ante, p. 663 [234 P. 339], and which was this day decided in favor of the petitioner. Substantially the same facts are alleged in the complaint in this action that are set forth in the petition there. One of the property owners against whose lots bonds had been issued to represent the assessments thereon, and who claimed an interest in the matter in litigation here adverse to the defendants and in favor of the plaintiff, filed a complaint in intervention in which she joined with plaintiff in praying that the defendants be enjoined from asserting the city's claim to such of the bonds as were issued against her property. The defendants demurred to the complaint and likewise to the complaint in intervention. Both demurrers were sustained, and thereupon judgment was entered in favor of defendants. Plaintiff and the intervener have appealed from that judgment and likewise from an order refusing to grant their application for an injunction.
[1] In the brief on behalf of respondents it is stated that "the same questions of law are involved" in this action that were presented in the mandamus proceeding, and it is conceded, in effect, that the appeal here should be governed by the decision made in the former proceeding. Powell v. Allan discusses every issue which is raised on this appeal, and our decision there, which is against the city, necessitates a reversal here.
The judgment and the order appealed from are reversed.
Works, J., and Craig, J., concurred.
A petition to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on March 20, 1925.
Myers, C.J., and Seawell, J., dissented from the order denying a hearing in the supreme court.
 *Page 1